KNIGHT, District Judge.
Acting on the objections to the interrogatories submitted by the plaintiff, the Court holds as follows:
(1) Interrogatories Nos. 3 to 9, inclusive, are allowed.
(2) Interrogatories Nos. 10 and 11 are disallowed.
(3) Interrogatories Nos. 12, 13, 14 are allowed.
(4) Interrogatories Nos. 15 and 16 are disallowed.
It is unnecessary to say that the courts are uniformly disposed to be liberal in applying the rules of procedure as to interrogatories. I have so construed the foregoing. However, I feel that sometimes in cbnstruing “relevancy” the meaning of the word has been extended beyond any apparent relation to the issues involved. It is true that inquiry as to matter not itself admissible in evidence may be made but such matters only should be inquired about as may have some connection with the facts sought to be proved.